DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
The indicated allowability of claims 16-22 and 26-35 is withdrawn in view of the newly discovered reference(s) to Han et al. (U.S. Patent Application Publication 2016/0027636).  Rejections based on the newly cited reference(s) follow.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19, 21, 26-29, 32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (U.S. Patent Application Publication 2016/0027636).
Referring to Claim 16, Han teaches a method of fabricating a Ill-N semiconductor device assembly (par. 6, 7, 9, 54 and 64), the method comprising: providing a Ill-N growth blocking layer (230) over a substrate (220/210) (Fig. 3A; par. 64); providing a Ill-N seeding opening (235) in the Ill-N growth blocking layer (230) (Fig. 3C; par. 68); providing a structure (320) of a sacrificial material over and beyond the Ill-N seeding opening (235) (Fig. 3D; par. 69-70); at least partially enclosing the structure (320) with a shell material (250) (Fig. 3F; par. 71-72); forming a cavity (240) in the shell material (250) by removing the sacrificial material (320) through a first opening (one of 253) in the shell material (250) (Fig. 3G; par. 73); and epitaxially growing a Ill-N semiconductor material (410) within the cavity (240) by supplying one or more precursors into the cavity (240) through a second opening (one of 253), the second opening being a same or a different opening than the first opening (Fig. 4A-4D; par. 74).
Referring to Claim 17, Han further teaches wherein removing the sacrificial material (320) comprises removing at least a portion of the sacrificial material (320) to expose a portion of the substrate (220/210) (Fig. 3G).
Referring to Claim 18, Han further teaches wherein removing the sacrificial material (320) comprises performing an etch of the sacrificial material (320) through the first opening (one of 253) (par. 73).
Referring to Claim 19, Han further teaches wherein epitaxially growing the Ill-N semiconductor material (410/412) comprises growing a portion of the Ill-N semiconductor material (410/412) over at least a portion of the Ill-N growth blocking layer (230) by lateral epitaxial overgrowth (Fig. 4A and 4D; par. 74).
Referring to Claim 21, Han further teaches, following the epitaxial growth of the Ill-N semiconductor material (410/412), removing at least a portion of the shell material (250) (Fig. 4E).

Referring to Claim 26, Han teaches a method of fabricating an integrated circuit (IC) device (par. 6, 7, 9, 54 and 64), the method comprising: providing a layer (230) over a substrate (220/210) (Fig. 3A; par. 64); providing an opening (235) in the layer (230) (Fig. 3C; par. 68); providing a structure (320) of a sacrificial material over and beyond the opening (235) (Fig. 69); at least partially enclosing the structure (320) with a shell material (250) (Fig. 3F; par. 71-72); forming a cavity (240) in the shell material (250) by removing the sacrificial material (320) through a first opening (one of 253) in the shell material (250) (Fig. 3G; par. 73); and epitaxially growing a semiconductor material (410/412) within the cavity (240) by supplying one or more precursors into the cavity (240) through a second opening (one of 253), the second opening being a same or a different opening than the first opening, the semiconductor material (410/412) including nitrogen and an element from group Ill of periodic system (gallium nitride; Fig. 4A-4E; par. 74-75).
Referring to Claim 27, Han further teaches wherein removing the sacrificial material (320) comprises removing at least a portion of the sacrificial material (320) to expose a portion of the substrate (220/210) (Fig. 3G).
Referring to Claim 28, Han further teaches wherein removing the sacrificial material (320) comprises performing an etch of the sacrificial material (320) through the first opening (one of 253) (par. 73).
Referring to Claim 29, Han further teaches wherein epitaxially growing the Ill-N semiconductor material (410/412) comprises growing a portion of the Ill-N semiconductor material (410/412) over at least a portion of the Ill-N growth blocking layer (230) by lateral epitaxial overgrowth (Fig. 4A and 4D; par. 74).
Referring to Claim 32, Han further teaches, following the epitaxial growth of the Ill-N semiconductor material (410/412), removing at least a portion of the shell material (250) (Fig. 4E).
Referring to Claim 34, Han further teaches wherein the layer (230) includes a dielectric material (par. 66).
Referring to Claim 35, Han further teaches wherein epitaxially growing the semiconductor material (410/412) comprises growing the semiconductor material (410/412) with a portion of the substrate (220/210) exposed by the opening in the layer as a seed surface (Fig. 4A; par. 65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Application Publication 2016/0027636) in view of THEN et al (U.S. Patent Application Publication 2016/0204207).
Referring to Claims 22 and 33, Han teaches the limitations of claim 16 and 26, respectively, and further teaches wherein the cavity (240) has a height (thickness of sacrificial material 320; in a range between approximately 100nm and approximately 3 µm) less than 200 nanometers and a width.  Han also teaches a substrate (220/210); an structure comprising a Ill-N semiconductor material (412); a dielectric material (230) under at least a portion of the structure (412) so that the dielectric material (230) is between the substrate (220/210) and a face of the Ill-N material (412), and the face of the Ill-N material (412) is in contact with the dielectric material (230).  Han does not explicitly state wherein the cavity (240) has a width between 2 and 30 nanometers.
THEN et al. (‘207) teaches in Fig. 4 for example (par. 48-49; “It is also to be understood that like feature designations of FIG. 4 may be as described in association with FIGS. 1B and 3A-3E”), a Ill-N transistor, comprising: a substrate (302); an elongated structure (206) comprising a Ill-N semiconductor material (GaN; par. 26, 27 and 48), wherein a length of the elongated structure (206) is larger than a height of the elongated structure (206) and a width of the elongated structure (206); a dielectric material (470; isolation regions; par. 49) under at least a portion of the Ill-N material (206) so that the dielectric material (470) is between the substrate (302) and the Ill-N material (206) and the Ill-N material (206) is in contact with the dielectric material (302); a gate electrode material (224 of 318; par. 30, 38 and 48) at least partially wrapping around the wire (206); a high-k dielectric material (220 of 318; par. 26, 29, 37 and 48) between the gate electrode material (224) and the Ill-N semiconductor material (206); a source region (314; par. 38 and 49) in a first portion of the elongated structure (206); and a drain region (316; par. 38 and 49) in a second region of the elongated structure (206).  THEN (‘207) further teaches a width of the elongated structure III-N material (206) is between 2 and 30 nanometers (par. 43; “may have approximately the same dimension”, “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers) and a height of the elongated structure III-N material (206) is less than 200 nanometers (par. 43; “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers).
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to provide the cavity of Han having the claimed dimensions to form the III-N material of THEN (‘207) so as to provide a low-defect, stress-free device layer (Han; par. 9, 10 and 53).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over THEN et al (U.S. Patent Application Publication 2016/0204207) in view of Han et al. (U.S. Patent Application Publication 2016/0027636).
Referring to Claim 13, THEN et al. (‘207) teaches in Fig. 4 for example (par. 48-49; “It is also to be understood that like feature designations of FIG. 4 may be as described in association with FIGS. 1B and 3A-3E”), a Ill-N transistor, comprising: a substrate (302); an elongated structure (206) comprising a Ill-N semiconductor material (GaN; par. 26, 27 and 48), wherein a length of the elongated structure (206) is larger than a height of the elongated structure (206) and a width of the elongated structure (206); a dielectric material (470; isolation regions; par. 49) under at least a portion of the Ill-N material (206) so that the dielectric material (470) is between the substrate (302) and the Ill-N material (206) and the Ill-N material (206) is in contact with the dielectric material (302); a gate electrode material (224 of 318; par. 30, 38 and 48) at least partially wrapping around the wire (206); a high-k dielectric material (220 of 318; par. 26, 29, 37 and 48) between the gate electrode material (224) and the Ill-N semiconductor material (206); a source region (314; par. 38 and 49) in a first portion of the elongated structure (206); and a drain region (316; par. 38 and 49) in a second region of the elongated structure (206).
THEN (‘207) does not explicitly show the face of the III-N material is in contact with the dielectric material, per se.
Han teaches a substrate (220/210); an structure comprising a Ill-N semiconductor material (412); a dielectric material (230) under at least a portion of the structure (412) so that the dielectric material (230) is between the substrate (220/210) and a face of the Ill-N material (412), and the face of the Ill-N material (412) is in contact with the dielectric material (230).
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the III-N material of THEN (‘207) utilizing the growth process structure of Han through a dielectric material in order to control or reduce defects formed in and improve operation of the III-N material (Han; par. 9, 10 and 53).
Referring to Claim 14, THEN (‘207) as modified by Han further teaches wherein in a transverse cross-section of the elongated structure, the dielectric material (230) extends between the substrate (220/210) and the face of the III-N material (412) for all of the width of the elongated structure.
Referring to Claim 15, THEN (‘207) further teaches wherein at least one of: a width of the elongated structure (206) is between 2 and 30 nanometers (par. 43; “may have approximately the same dimension”, “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers) and a height of the elongated structure (206) is less than 200 nanometers (par. 43; “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over THEN et al (U.S. Patent Application Publication 2016/0204207) in view of THEN et al. (U.S. Patent Application Publication 2017/0018640).
Referring to Claim 13, THEN et al. (‘207) teaches in Fig. 4 for example (par. 48-49; “It is also to be understood that like feature designations of FIG. 4 may be as described in association with FIGS. 1B and 3A-3E”), a Ill-N transistor, comprising: a substrate (302); an elongated structure (206) comprising a Ill-N semiconductor material (GaN; par. 26, 27 and 48), wherein a length of the elongated structure (206) is larger than a height of the elongated structure (206) and a width of the elongated structure (206); a dielectric material (470; isolation regions; par. 49) under at least a portion of the Ill-N material (206) so that the dielectric material (470) is between the substrate (302) and the Ill-N material (206) and the Ill-N material (206) is in contact with the dielectric material (302); a gate electrode material (224 of 318; par. 30, 38 and 48) at least partially wrapping around the wire (206); a high-k dielectric material (220 of 318; par. 26, 29, 37 and 48) between the gate electrode material (224) and the Ill-N semiconductor material (206); a source region (314; par. 38 and 49) in a first portion of the elongated structure (206); and a drain region (316; par. 38 and 49) in a second region of the elongated structure (206).
THEN (‘207) does not explicitly show the face of the III-N material is in contact with the dielectric material, per se.
THEN (‘640) teaches a Ill-N transistor (150), comprising: a substrate (101); an elongated structure (103/104) comprising a Ill-N semiconductor material (103/104), wherein a length of the elongated structure (103/104) is larger than a height of the elongated structure (103/104) and a width of the elongated structure (103/104); a dielectric material (102; “hardmask”; par. 65) under at least a portion of the elongated structure (103/104) so that the dielectric material (102) is between the substrate (101) and a face of the Ill-N material (103/104), and the face of the Ill-N material (103/104) is in contact with the dielectric material (102); a gate electrode (107; par. 42) material; a high-k dielectric material (par. 42) between the gate electrode material (107) and the Ill-N semiconductor material (103/104); a source region (105) in a first portion of the elongated structure (103/104); and a drain region (106) in a second portion of the elongated structure (103/104).
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the III-N material of THEN (‘207) utilizing the growth process structure of THEN (‘640) through a dielectric material in order to control or reduce defects formed in and improve operation of the III-N material (THEN (‘640); par. 43, 65, 78).
Referring to Claim 15, THEN (‘207) further teaches wherein at least one of: a width of the elongated structure (206) is between 2 and 30 nanometers (par. 43; “may have approximately the same dimension”, “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers) and a height of the elongated structure (206) is less than 200 nanometers (par. 43; “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers).

Allowable Subject Matter
Claims 20, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the shell material comprises aluminum and nitrogen in combination with all of the limitations of Claim 16.
Regarding Claim 30, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the shell material comprises aluminum and nitrogen in combination with all of the limitations of Claim 26.  Claim 31 includes the limitations of Claim 30.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896